DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Jul. 29, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 29, 2022, has been entered.
Claim Status
The status of claims is as follows: 
Claims 1–20 are remain pending and examined with Claims 1, 12, and 16 in independent form.
Claims 1, 2, and 11–13 are presently amended. 
No Claims are cancelled or added. 

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed July 7, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed May 3, 2022 [“Final Office Action”]. The objection to Claims 1–11 is withdrawn. 

Response to Arguments
35 U.S.C. § 101 Argument
Applicant argues1 (¶ 1 and ¶3) the amended calims are not directed to an exception “but rather to a specific technological solution that enables cross-platform capability in otherwise incompatible payment system” citing Enfish. Applicant’s Reply at *9–10. First, Applicant disputes how Examiner interprets Enfish, arguing that it is Examiner’s position “that the claimed solution must include ‘disparaged features’” and that “Enfish does say this at all. Rather, Enfish simply says that software can be directed to patentable subject matter if the claimed invention recites "a specific implementation of a solution to a problem in the software arts." Applicant’s Reply at *10. Next, Applicant argues that like Enfish, the amended claims recite “a specific implementation of a solution to a problem in the software arts” for the technological problem of “connecting normally incompatible payment systems” by introducing “a wallet connector system that can recognize that the encoding scheme is used by a receiving institution of the second closed loop payment system by: identifying the manner in which the encoded data encodes the identity information specified by the encoding scheme, and associating the manner with the receiving institution of the second closed loop payment system." Id. Examiner will address Applicant’s arguments in turn. 
Regarding the first argument for how the Examiner is applying Enfish, “[i]n cases involving software innovations, [the step-one] inquiry often turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” Int'l Bus. Machines Corp. v. Zillow Group, Inc., 50 F.4th 1371, 1377 (Fed. Cir. 2022) (citations omitted); see also, Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (same principle of law). As the Enfish court reasoned and Examiner explained in performing the step-one inquiry, “[t]he specification's disparagement of conventional data structures, combined with language describing the ‘present invention’ as including the features that make up a self-referential table, confirm that our characterization of the ‘invention’ for purposes of the § 101 analysis has not been deceived by the “draftsman's art.” Final Act. at *4–5 (citing Enfish). Thus, as applied by the Enfish court, a specification’s disparagement is an indicia of whether the claims are directed to an abstract idea or technological improvement at step-one. The pending claims here, like those of the Final Office Action there, recite an abstract idea exception for the reasons indicate below after applying the reasoning of the Enfish court and MPEP. The computer is used as a tool. MPEP § 2106.05(f).
Applicant’s second argument is that like Enfish, the amended claims recite “a specific implementation of a solution to a problem in the software arts.” Id. at *10. Applicant’s argument is not persuasive. The claims are not properly characterized as identifying a specific improvement in computer capabilities or network functioning, rather than only claiming a desirable result or function. 
	Applicant’s Specification discloses the problem with prior art closed loop payment systems is when both parties to the transaction “do[ ] not also have an account in the closed loop payment system.” Spec., ¶ [0004]. Not having an account with the closed loop payment system is not a technical problem. Applicant’s Specification further explains, “[i]f the consumer attempts to make a purchase at another merchant that participates in another closed loop payment system, the digital wallet (and wallet server) may not recognize the QR code displayed by the merchant.” Id. (emphasis Examiner). The inability to recognize the QR code (or encoded data) displayed by the merchant is not a technical problem as explained by Applicant’s Specification. “May not recognize” is merely unable to make a payment. E.g., Spec., ¶ [0040]. The inability to make a payment results from not having an account with the closed loop payment system. Spec., ¶ [0004]. The lack of commination capabilities between two computers when one party does not have an account is hardly unsurprising (or a technical problem). At best, the claimed invention allows a person to use a particular closed loop payment system when that person does not have account with that particular closed loop payment system. This is not an improvement in technology as access could be granted should both parties agree to “have an account”. Thus, why Applicant argues the invention allows compatibility between two otherwise incompatible payment systems, that does not tell the whole story. Incompatibility does not rise because of a technical issue with computers but rather one of allowing a user who chooses not to have an account with a different closed loop payment system, the ability to make a payment without an account. Therefore, the claimed advance is not on a solution to a particular problem specifically arising in the realm of computers.
Even assuming that “the digital wallet (and wallet server) may not recognize the QR code displayed by the merchant,” arguendo, is a technical problem recited by the specification, the claims do not identify a specific improvement in computer capabilities or network functioning. “[T]he disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” MPEP § 2106.05(a).
Applicant’s Specification explains that the recognition of the QR code (ability to make a payment with a closed loop payment system where the user does not have an account), is performed by “the encoded data, the result of which may be an identification of a receiving institution 101 of the payment system, the closed loop merchant identifier, and a merchant attribute … [as] illustrated in Fig. 3.” Spec., ¶ [0063]. Fig 3, step 302, explains that recognition is made by “accessing a format of the encoded data and identifying an encoding scheme based on the format.” Spec., ¶ [0067]. A directory database 153 is then used to “lookup” the encoding scheme. Spec., ¶ [0068]. “[T]he encoding scheme may be recognized when an entry in the directory database 153 matches the encoding scheme of the encoded data.” Spec., ¶ [0069]. Last, once the encoding scheme is recognized through a match, the encoded data is transmitted to “the receiving institution 101 that uses the recognized encoding scheme” to mediate a payment. Spec., ¶[0070].
Here, regarding the “encoded data” and “encoding scheme,” Applicant’s Specification does not otherwise describe them except using exemplary language. E.g., Spec., ¶¶ [0020], [0059], [0060]. The specific encoded data, its type, and the method of encoding/decoding via an encoding scheme is not described in any detail. Applicant’s Specification has no discussion how to “access a format of the encoding scheme”; how to “identif[y] an encoding scheme based on the format”; or how to the encoding scheme is matched in the database 153. Applicant’s Specification further describes that the “mapping” database 153 is generic and can by any known database. Spec., ¶ [0134]. Last, Applicant never articulates “why” inoperability exists and Applicant’s Specification explains that interoperability may be technological and may also be “other constraints that prevent interoperability.” Spec., ¶ [0006]. While Applicant’s Specification does not further elaborate what is meant by “other constraints,” but a PHOSITA would understand this term to include, for example, international regulatory interoperability of closed loop payment systems. See, Bossone, Biagio, and Bruce Schneier. "Payment System Interoperability and Oversight: The International Dimension." (2015) [“NPL Interoperability”] at *10 (explaining the ability to connect payment systems across different jurisdictions governed by differing (and often contradictory) international regulatory requirements to ensure transactions “comes from a country’s decision to exploit the benefits of international economic and financial integration.”) (cited on PTO-892). Thus, as explained by Applicants’ Specification, Spec., ¶ [0006], incompatibility may occur from technology or may occur from “other constraints,” such as those understood by a PHOSITA as international; regulatory constraints (i.e., interoperability is prohibited by the government), or by agreement (e.g., there is no agreement on fees so one party will not let the other party access their payment system). NPL Interoperability at *18, n.21 (“interoperability agreement”). Therefore, Examiner finds that based on the foregoing that Applicant’s Specification does not “describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” MPEP § 2106.05(a).
Even if Applicant’s Specification were to recite the improvement and be apparent to one of ordinary skill in the art, arguendo, the claims do not identify a specific improvement in computer capabilities or network functioning. For example, Independent Claim 1 does not recite the “mapping” database 153 or how the mapping is performed to mediate a payment as described in the specification. The encoded data and encoding scheme can be just about anything as explained supra. This is like RecogniCorp, LLC v. Nintendo Co., where the Federal Circuit determined at step-one that the method “reflects standard encoding and decoding, an abstract concept long utilized to transmit information,” and held that claims ineligible. 855 F.3d 1322, 1326 (Fed. Cir. 2017). The claims did nothing more than use computers to perform standard encoding and decoding practices. Id. at 1326–27. Further, Claim 1 recites, as identified by Applicant as the specific technical improvement, “recognizing, by the server in the wallet connector system, that the encoding scheme is used by a receiving institution of the second closed loop payment system by: identifying the manner in which the encoded data encodes the identity information specified by the encoding scheme, and associating the manner with the receiving institution of the second closed loop payment system,” which is so broad as to include mental processes under BRI but for the recitation of the generic computer components. Therefore, these limitations form part of the existing abstract idea exception, as drafted. MPEP § 2106.04(a)(2)(III). RecogniCorp, 855 F.3d at 1326 (“Morse code, ordering food at a fast food restaurant via a numbering system, and Paul Revere’s ‘‘one if by land, two if by sea’’ signaling system all exemplify encoding at one end and decoding at the other end.”)2,3 If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). Thus, these limitations cannot be an improvement in technology. MPEP § 2106.05(a).
The pending claims recite an abstract idea exception. Independent Claims recite “mediating a payment” in the preamble and “mediate the payment” in the last limitation, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B); see also, Final Act. at *3–8, 12–3. Even is Applicant disagrees with the specificity of “sales activities,” “mediating a payment” between two parties clearly falls into the organizing human activity exception and "[a]n abstract idea can generally be described at different levels of abstraction" without affecting the “patentability analysis.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240, 1240–41 (Fed. Cir. 2016) ("The Board's slight revision of its abstract idea analysis does not impact the patentability analysis.").
Applicant argues (¶ 2) that even if the pending claims recite an exception, the exception is integrated into a practical application because the claimed system permits two otherwise incompatible closed loop payment systems to communicate. Applicant’s Reply at *10. As explained supra, the pending claims recite an abstract idea exception. A practical application cannot be furnished by the exception itself. MPEP § 2106.05. As to Claim 16, on its face, the claimed server is generic. Spec., ¶ [0109]. The claims recite the functions of the server performing a series of data communications (sending and receiving data), which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2).
Applicant argues (¶ 4) that “the Office Action appears to request that [Applicant] explain how there is a defect in the present technology, and how claim 1 solves this defect.” Applicant’s Reply at *10–1. To the extent Applicant misapprehends the Final Office Action, Examiner was merely pointing out one way to demonstrate an improvement in technology as argued by Applicant. MPEP § 2106(a) (“An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”); see also, TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1293 (Fed. Cir. 2020) (Federal Circuit explaining “two inquiries of significance” in “cases involving software innovations,” one of which is “whether the focus of the claimed advance is on a solution to a problem specifically arising in the realm of computer networks or computers”). The rest of the argument in ¶ 4 is addressed in response to Applicant’s Argument, ¶ 1, supra.
Applicant argues (¶ 5) “that claim 1 implements any alleged abstract idea with specific and meaningful limitations, consistent with Example 35, claims 2 and 3 of the USPTO Alice Guidelines of December 2016.” Applicant’s Reply at *11. Specifically, Claim 1 recites “specific and meaningful limitations about the type of encoded data received from the wallet server” and recites “specific and meaningful limitations for how the wallet connector system "recognizes that the encoding scheme is used by a receiving institution of the second closed loop payment system.” Id. Examiner respectfully disagrees. The encoded data can be just about anything and encoded in any scheme. E.g., Spec., ¶¶ [0020], [0059], [0060]. The cited amended limitations are so broad as to include mental processed as explained supra. Regarding Example 35, Applicant Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out the nexus between the cited example and the claimed invention.
Applicant argues (¶ 6) that Examiner has not met his burden is establishing a prima facie case on ineligibility under § 101 because he has not complied with MPEP § 2106.05(d)(I) and the Berkheimer Memorandum. Applicant’s Reply at *11–2. “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” MPEP § 2106.07(a)(III) (3rd paragraph). Applicant’s argument is inapposite. Here, at Step 2A Prong Two or Step 2B, the Final Office Action made no assertion that any additional element is well understood, routine, or conventional activities. Final Act. at *14–5. Therefore, application of the Berkheimer memorandum is inapplicable. Accordingly, a prima facie case on ineligibility under § 101 was established.
35 U.S.C. § 103 Argument
Applicant argues the prior art of record does not disclose the limitations of the amended claims. Applicant’s Reply at *13–4. Specifically, Applicant explains the amended claims recite that “encoded data” is transmitted by “a sender” having a first closed loop payment system [“sender/consumer closed loop payment system”] to a recipient having a second closed loop payment system [“recipient/merchant closed loop payment system”], with the encoded data having the following characteristics: First, the encoded data “uses an encoding scheme that specifies a manner in which the encoded data encodes identity information.” Second, the encoded data is based on the recipient/merchant closed loop payment system. Last, the encoded data is “incompatible” with the sender/consumer closed loop payment system. Applicant’s Reply at *13–4. Applicant argues that prior art Narayan recites the opposite with respect to the compatibility of the encoded data in view of the claim amendments—i.e., the claims now recite the encoded data is incompatible with the sender/consumer closed loop payment processing network (where Applicant argues the cited portions of Narayan disclose the encoded data is compatible with the sender network) and the claims now recite the encoded data is compatible with the recipient/merchant closed loop payment processing network (where Applicant argues that the cited portions of Narayan disclose the encoded data is incompatible with the recipient network). Id. at *14. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 103 rejection below. Narayan discloses said what Examiner calls a “frame of reference” difference in alternate embodiments. Both the consumer and the merchant can generate a unique payment token from their respective proprietary closed loop payment systems and communicate that unique token to the other party to make a payment as explained below. The prior claims were rejected in an embodiment where the consumer (sender) generates the unique payment token, which is scanned by the merchant (recipient). Thus, the payment token would be compatible with the consumer (sender) payment network. Applicant essentially argues the merchant (recipient) generates the payment token, which is scanned by the consumer (sender). Thus, the payment token would be incompatible with the consumer (sender) payment network. The chosen claim language and Applicant’s Specification frustrate understanding in this regard so an in-depth explanation is needed both for clarity of the record and facilitate examination during the next round. 
The relevant portion of the amended claims recite (letters and underline for clarity):
receiving, by a server in a wallet connector system, encoded data from a wallet server of the sender closed loop account in the first closed loop payment system, wherein the encoded data: 

[A] uses an encoding scheme that specifies a manner in which the encoded data encodes identity information, 

[B] is based on a digital encoding of the recipient closed loop account in the second closed loop payment system, and 

[C] is incompatible with the first closed loop payment system due to the encoding scheme not being recognized by the first closed loop payment system;

Stated another way, Applicant’s claimed distinction with the prior art can be summarized as which of the two payment different closed loop payment systems, the sender/consumer or the recipient/merchant, generates the payment token for processing. Regardless, however, prior art Narayan discloses said amended limitations.
Applicant’s Specification discloses the recipient/merchant generates a “scan to pay” QR code in one embodiment using a merchant payment processing network [“merchant encoded data”]. Spec., ¶ [0060]; Fig. 2, element 201 (Scan to Pay”). The sender/consumer scans the merchant encoded data and transmits it to a wallet server associated with a sender/consumer payment processing network, which does not “recognize the [merchant] encoding scheme used by the [merchant] encoded data because, in this example, the recipient 211 [merchant] may use a payment system that is incompatible with the payment system associated with the wallet server 132 [sender/consumer].” Spec., ¶ [0061]. Thus, the distinction between the amended claims and the cited portions of prior art Narayan in the Final Office Action is that in the amended claims, the merchant payment system creates merchant encoded data not recognized by the consumer payment system and in the cited portions of the prior Final Office Action, the consumer payment system creates the encoded data not recognized by the merchant payment system.
Examiner interprets “incompatible” in view of Applicant’s Specification as unable to make a payment. Spec., ¶ [0040]. Narayan discloses the merchant and consumer closed loop payment processing systems being different. Narayan, Fig. 2. Narayan further discloses, “the [merchant] access device 130 may be a point of sale device that may include a contactless reader, an electronic cash register, a display device, etc. In some implementations, the access device 130 may be configured to display transaction information in a [merchant] format that may be read by the consumer device 120 (e.g., mobile phone) including a QR™ code, bar code, or any other information transfer mechanism.” Narayan, ¶ [0051]. The token requester may be a merchant. Narayan, ¶¶ [0037], [0128] (“a token requestor may include a merchant computer and a token may be provided to a merchant … Further, an issuer may request a token and provide the token to the consumer device.”). Further, as indicated in Narayan, Fig 2, both payment processing networks have token processing capabilities and token formats can be customized by the payment network and recognized by recipients based on that format. Narayan, ¶¶ [0027]–[0031], [0044]. Therefore, Narayan, reasonably teaches, suggests, or discloses to a PHOSITA, a merchant generating the payment token from a merchant [first] closed loop payment processing system for use by a consumer in making a payment using a consumer [second] closed loop processing system with the merchant payment token being incompatible with the consumer payment processing network. In this example, the consumer would scan the merchant generated payment token, send it for processing, and be unrecognized by the consumer payment system, as claimed. To process the “incompatible” payment token, Narayan discloses “a token routing table may be used to identify which payment network the token is associated with” as explained further in the next argument below. Narayan, ¶ [0044]. 
Alternatively, prior art NPL EMV–Cambodia discloses in Fig. 3.1, the transaction flow of static QR code merchant payments where the merchant generates encoded data [1]; the QR code is scanned by the consumer [2]; and the consumer device sends the transaction initiation request to a payment network [3]. NPL EMV–Cambodia at p. 008–9. A PHOSITA would be motivated to combine the method of NPL EMV–Cambodia with the known invention of Narayan because the NPL EMV–Cambodia method is “[a] typical use case of static QR code [ ] payment to small merchants” or “commonly used in online payments, delivery payments, bill payments as well as payments at self-service kiosks.” Id. 
Applicant argues the prior art of record does not teach or suggest:
recognizing, by the server in the wallet connector system, that the encoding scheme [token] is used by a receiving institution of the second closed loop payment system by: 

[A] identifying the manner [format] in which the encoded data encodes the identity information specified by the encoding scheme [token], and 

[B] associating the manner with the receiving institution of the second closed loop payment system,

Applicant’s Reply at *14. Specifically, Applicant argues that Narayan is silent on recognizing the payment system by steps [A] and [B] above. Id. Rather, prior art Narayan identifies another payment system by “the content of the encoded data.” Id. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 103 rejection below. Narayan discloses said limitations.
First, Applicant does not identify support for the amendments. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”). Second, Applicant argument that the claimed invention does not use the content of encoded information in recognizing/identifying the payment system is belied by own Applicant’s Specification. E.g., Fig. 2 (“RI and recipient discovery cased on encoded data”). The amended claim language in view of the Specification is broad enough not to rise to the level of a § 112(a) rejection but Applicant’s argument appears dubious in view of Fig. 2. 
	Nevertheless, Narayan discloses the use of payment tokens instead of a consumer’s primary account number (PAN) to process payments associated with different payment networks. E.g., Narayan, ¶¶ [0004], [0044]. “However, because a consumer's PAN is not apparent from a corresponding token, it may be difficult to identify the source of the token or the issuer of the token,” which is “necessary to know.” Narayan, ¶ [0005]. Thus, a payment token is encoded data.
A payment token’s format is an encoding scheme. Each payment network generates their own unique payment token in its own format. E.g., Narayan, Figs. 2, 4, 6; ¶ [0029] (“A "token format" may include any structure, format, or other pattern which tokens used in a system may conform to. For example, in one embodiment, a token format may provide for a 16-digit token, wherein the token may be a concatenation of one or more identifiers.”), ¶ [0027] (“token may be format preserving [and] may have a numeric format that conforms to the account identifiers used in existing payment processing networks (e.g., a 16-digit numeric identifier as used with the ISO 8583 financial transaction message format) … token may comprise a 6-digit real issuer identifier such as a bank identification number (BIN) that identifies the issuer of the account, followed by a 9-digit account identifier, and ending with a Luhn check digit … token may include an 8-digit token issuer identifier (e.g., a token BIN) followed by an 8-digit token account identifier.”), ¶ [0028] (“token may comprise a randomly generated value associated with an original PAN in a lookup table, so that the token cannot be decrypted, reformatted, or otherwise reverse-engineered to determine the original PAN.”). The payment token format is “a manner in which the encoded data encodes the identity information specified by the encoding scheme.” 
The payment token format “allows an entity receiving a token to identify it as a token and recognize an entity that issued the token (e.g., an account issuer or payment network) and/or the entity that maintains the association between the token and the original account identifier (e.g., a token vault).” Narayan, ¶ [0030]. “[O]nce a transaction using a token is received by a first payment network, a token routing table may be used to identify which payment network the token is associated with.” Narayan, ¶ [0044]. Thus, the payment token and its format is identified by a receiving network and associated with the applicable network.
Applicant argues that the prior art does not teach or suggest the claimed limitations of Claim 16. Applicant’s Reply at *15. First, Applicant explains “that claim 16 is directed to discovering an unrecognized recipient identifier by transmitting recipient identifying information to known payment systems. If one of the known payment systems responds, then the system will store the unrecognizable recipient identifier as a recognized encoding scheme for the responding payment system.” Id. Applicant concludes that Claim 16 “may learn new encoding schemes.” Id. Next, Applicant argues the cited portions of the prior art “merely describe the use of a inter-network directory server to discover candidate recipients for [ ] a payment[ ] [but] not transmitting recipient identifiers to known payment systems as claimed.” Id. 
Applicant’s explanation of what Claim 16 is “directed to” argues elements not claimed. For example, Applicant avers the claims are “directed to discovering an unrecognized recipient identifier,” but the claims explicitly recite something else: “A system of mediating a payment from a sender account of a first payment system to a recipient account in a second payment system that is incompatible with the first payment system,” similar to other independent claims. Applicant’s Reply at *15; Claim 16. Second, Applicant avers “the system will store the unrecognizable recipient identifier as a recognized encoding scheme for the responding payment system” but again, this feature is not recited in Claim 16. Id. Last, Applicant avers Claim 16 “may learn new encoding schemes” but this feature also is not recited by Claim 16. Id. Therefore, Applicant's arguments are conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
On the merits, Examiner will assume Applicant is arguing that prior art Kight does not teach or suggest “transmit the recipient identifying information to a plurality of payment systems” as recited by the claims because the cited portions merely point to the user of an “inter-network directory server” identifying potential recipients of the transaction but not “transmitting” to those identified recipients of the transaction. Applicant’s argument has been fully considered but is not persuasive. Kight discloses said limitation. Kight discloses in Fig. 9A a flow chart showing the steps to make an inter-network payment transaction. Kight, Fig. 9A. “At step 905, central network station 705A determines if customer B is a customer of [Electronic Financial Services Network] EFSN 200A.” Kight, ¶ [0093]. “If the results of the determination are negative [no], central network station 705A transmits a query to inter-network directory server 301 via communication link 750A, step 910. … The query is a request for the inter-network directory server 301 to identify candidate EFSNs of which customer B 710B could be a customer. The request includes identifying information supplied by customer A to EFSN 200A. The internetwork directory server 301, at step 911, identifies candidate EFSNs. … Positive results include identifiers of candidate EFSNs [plural] and identifiers of paths to electronically reach the candidate EFSNs.” Kight, ¶ [0094]. “[M]ultiple candidate EFSNs could be returned.” ¶ [0095]. “[W]hen multiple candidate EFSNs are returned, multiple recipient search requests, … are transmitted to the respective candidate EFSNs. These recipient search requests could be transmitted in series or in parallel.” ¶ [0099].

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
¶ [0058]: It is believed that “wallet connector system 154” is “wallet connector system 150” as indicated in Fig. 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–11 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 12–15 recite “a system” and are therefore, directed to the statutory category of “a machine.” Claims 16–20 recite  “a system” and are therefore, directed to the statutory category of “a machine.” 
Representative Claim
Claim 12 is representative [“Rep. Claim 12”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
12. (Currently Amended) A system 

[A] of mediating a payment, funded by a sender closed loop account in a first closed loop payment system, to a recipient closed loop account in a second closed loop payment system that is incompatible with the first closed loop payment system, the system comprising: 

[B] a server in a wallet connector system to: 

[C] receive encoded data from a wallet server of the sender closed loop account in the first closed loop payment system, wherein the encoded data: 

	[D] uses an encoding scheme that specifies a manner in which the encoded data encodes identity information, 

	[E] is based on a digital encoding of the recipient closed loop account in the second closed loop payment system, and 

	[F] is incompatible with the first closed loop payment system due to the encoding scheme not being recognized by the first closed loop payment system; 

[G] recognize that the encoding scheme is used by a receiving institution of the second closed loop payment system by: 

	[H] identifying the manner in which the encoded data encodes the identity information specified by the encoding scheme, and 

	[I] associating the manner with the receiving institution of the second closed loop payment system;  

[J] responsive to the recognition, transmit the encoded data to the receiving institution of the second closed loop payment system; 

[K] receive a response from the receiving institution, the response comprising a recipient identifier and a recipient attribute; and 

[M] mediate the payment, via (i) settlement and clearing or (ii) switching and routing, from the sender closed loop account to the recipient closed loop account based on the recipient identifier and the recipient attribute.
Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 12 recites “mediating a payment” in the preamble and “mediate the payment” in Limitation M, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). As the exception is recited in the preamble, Limitations A & C–K recite all the same exception. Alternatively, Limitations A & C–K, recite a series of data communications with data of a particular type that are the required steps that culminate in “mediating a payment” (the recited exception) and therefore, recites the same exception. Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are mere instructions to apply the abstract idea exception. MPEP § 2106.05(f). The additional elements are limited to the computer components and indicated in bold. The additional elements are: a first closed loop payment system; a second closed loop payment system; a server in a wallet connector system; a wallet server; and digital as in digital encoding, [digital] encoded data, and [digital] encoding scheme.
Regarding the first closed loop payment system; a second closed loop payment system; a server in a wallet connector system; a wallet server, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as a general purpose computer, so Examiner assumes Applicant intended merely a generic computer. E.g., Spec., Fig. 8 and associated text ¶ [0105] (“FIG. 8 illustrates an example of a computer system 800 that may be implemented by devices illustrated in FIG. 1 … to perform the functions and features described herein.”), ¶ [0109] (general purpose computer), ¶¶ [0106]–[0113] (describing exemplary and generic computer components), ¶ [0047] (exemplary wallet connecter system such as “Mastercard® Send™ platform”). Limitation B describes the server in a wallet connector system, which takes a generic piece of hardware and implies the functions of transmitting and receiving data (communicating) with other generic hardware, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations C–M describe the server in a wallet connector system performing the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3).
Regarding digital as in digital encoding, [digital] encoded data, and [digital] encoding scheme, Applicant’s Specification discloses in exemplary language that a general-purpose, generic, or commercially available computer device perform the steps of the claimed invention as explained above. Therefore, Examiner interprets “digital” as using a generic computer in some unspecified way to “encode” data into a particular “scheme”. The encoded data can include almost any type of data. E.g., Spec., ¶¶ [0054], [0059]. The encoding scheme can be almost any scheme and specific to each of the multitude of closed loop payment systems. E.g., Spec., ¶¶ [0040], [0043]. Applicant’s Specification does not describe how data is encoded or decoded. Applicant’s Specification does not describe a new type of encoded data and Applicant does not aver as much. Therefore, whatever mechanism/method used by the generic computer to encode data into a scheme is also generic or commercially available (i.e., use a computer to perform standard encoding and decoding). Thus, Applicant takes the position that such encoding methods/equipment are so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the additional elements do not individually limit the abstract idea exception and do not amount to a practical application. The claims recite functions of the encoded data being received (Limitation C), being recognized (Limitation G), and being transmitted (Limitation J), which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). The modification of the “data” to create “encoded data” according to any “encoding scheme” covers any solution to creating “encoded data” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). 
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f). The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 12 is directed to an abstract idea. Rep. Claim 12 is not substantially different than Independent Claims 1 and 16 and includes all the limitations of Rep. Claim 1. Independent Claims 1 contains no additional limitations, and recites the same exception of Rep. Claim 12. Independent Claim 16 contains the additional limitations of: a first payment system; a second payment system; and a plurality of payment systems. The first and second payment systems are not substantially different (just broader) that the first and second closed loop payment systems recited in Independent Claims 1 and 12 and analyzed supra which does not affect the § 101 analysis. Regarding a plurality of payment systems, like the first and second closed loop payments systems analyzed supra, Applicant’s Specification does not otherwise describe them so Examiner assumes Applicant intended merely generic computer equipment. Claim 16 recites the functions of the plurality of payment systems receiving “recipient information,” which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Therefore, the additional elements recited by Claim 16 do not alter the Rep. Claim 12 analysis. All other variations in Claim 1 and 16 limitations form part of the same abstract idea exception of Rep. Claim 12. Accordingly, Independent Claims 1 and 16 are also directed to the same abstract idea.
Step 2B:  Rep. Claim 12 fails Step 2B because the additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept. MPEP § 2106.05(f).
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0135] (“method blocks” performed in any order); ¶¶ [0105]–[0113] (generic and exemplary computer hardware “to perform the functions and features described herein”).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, Rep. Claim 12 does not provide an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception of the Independent Claims. The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claims 2–8, 11, 13–15, and 17–20 all recite “wherein” clauses or limitations that further limit the abstract idea of the Independent Claims but contains the additional elements of: a directory database (Claims 2, 13, 17). Applicant’s Specification does not otherwise describe the directory database or describes it using exemplary language, so Examiner assumes Applicant intended merely a generic, commercial available “database.” Spec., ¶ [0134] (exemplary types of “commercial” databases storing a plurality of types of data and/or files and associated data or file descriptions, administrative information, or any other data … [including] predefined and/or customized data”). Claims 2, 13, and 17 recite the functions of the database receiving requests, storing data, and transmitting results, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Dependent Claims 9 and 10 recite the same abstract ide exception of Independent Claim 1. The Claims recite “accessing a payment rule”; “determining that the second closed loop payment system is among the plurality of payment systems to which the first closed loop payment system will pay”; and transmitting “the encoded data” … responsive to the determining. The transmitting limitation which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). The assessing and determining limitations as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language, the claim encompasses a person looking at data, forming a judgment about whether the second closed loop system is among the plurality of payments systems will pay. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Conclusion
Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 12 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8 and 11–15 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (U.S. Pat. No. 2020/0034837) [“Narayan”] in view of Purves et al. (U.S. Pat. Pub. No. 2019/0295054) [“Purves”]



Regarding Claim 1, Narayan discloses
A method of mediating a payment funded by a sender closed loop account in a first closed loop payment system [network B 170], to a recipient closed loop account in a second closed loop payment system [network A 160] that is incompatible with the first closed loop payment system [network B 170], the method comprising: 
(Examiner interprets “incompatible” is associated with a different payment processing network and unable to perform a payment transition with the token provided in view of Applicant’s Specification. Spec., ¶ [0040]. See at least Fig. 2 and associated text ¶¶ [0057], [0058]; see also, “At step 812, the payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” ¶ [0139]. The payment systems (network A & B) are “closed loop” because payment processing network A 160 is unable to perform a payment transition with the information provided from network B 170 and vice versa, in view of Applicant’s Specification and the claim language. Narayan, ¶ [0008]; Spec., ¶ [0004] (Applicant explaining closed loop). A payment transaction is mediating a payment by funding.)

receiving, by a server [server computer 212] in a [network token system, Fig 2], encoded data [token 804] from a wallet server [server computer 222] of the sender closed loop account in the first closed loop payment system [network B 170],
(See at least Fig. 8 and associated text ¶ [0135], “in FIG. 8, a payment processing network A 160 is determined to be the payment network used to process the transaction.” “At step 808, the merchant computer may generate an authorization request message including the token 804 and send the authorization request message to the acquirer computer 150 for the transaction initiated by the consumer 110.” ¶ [0136]. The merchant generated token is encoded per a unique format per network system B 220. E.g., Figs. 2, 4, 6; ¶ [0027], ¶ [0028], ¶ [0029], ¶ [0044], ¶ [0032], ¶ [0116], ¶ [0115], ¶ [0118] (explained further below). “At step 812, the payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170).” Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” ¶ [0139]. “Network token systems 210 and 220 may each include a token registry database 211 and 221, and a token processing server computer 212 and 222, respectively.” ¶ [0059], Fig. 2. 
“[T]he consumer 110 can access a mobile [wallet] application or a website on the consumer device 120 to interact with a mobile wallet provider (also referred to as a digital wallet provider) [server], … [to] request[ ] and provid[e] tokens.” ¶ [0129]. “[I]f a token is provided through a QR Code displayed by a consumer device, the merchant computer may determine that the token was received through a QR Code and may populate the authorization request message.” ¶ [0137]; see also ¶¶ [0041], [0050], [0067], [0091], [0121], [0157].)

wherein the encoded data [token]: uses an encoding scheme [token format] that specifies a manner in which the encoded data encodes identity information [identifier for payment account], 
(See at lest ¶ [0027], “A "token" may include any identifier for a payment account that is a substitute for an account identifier.” “The token format can be configured to allow an entity receiving a token to identify it as a token and recognize an entity that issued the token (e.g., an account issuer or payment network) and/or the entity that maintains the association between the token and the original account identifier (e.g., a token vault).” ¶ [0030].)

wherein the encoded data [token]: […] is based on a digital encoding [token format] of the recipient closed loop account in the second closed loop payment system, and is incompatible with the first closed loop payment system due to the encoding scheme [token format] not being recognized by the first closed loop payment system; 
(See at least Fig. 8 and associated text ¶ [0135], “in FIG. 8, a payment processing network A 160 is determined to be the payment network used to process the transaction.” Therefore, Network A 160 must be incompatible with Network B 170. Incompatible is interpreted as associated with a different payment processing network and unable to perform a payment transition with the token provided. A merchant can generate a unique payment token/token format according to the merchant’s payment network and a consumer can unique generate a payment token/token format according to the consumer’s payment network. “At step 808, the merchant computer [network token system B 220, Figs. 2 & 8] may generate an authorization request message including the token 804. … The authorization request message may include the token received by consumer device 120 at step 804.” ¶ [0136]. The merchant or consumer generated token is encoded per a unique format per network system B 220 or network system A 210. E.g., Figs. 2, 4, 6; ¶ [0027], ¶ [0028], ¶ [0029], ¶ [0044], ¶ [0032], ¶ [0116], ¶ [0115], ¶ [0118] (explained further detail below). “At step 812, the payment processing network A 160 may receive the authorization request message [with a payment token generated by the consumer or merchant], may determine that the authorization request message comprises a [consumer or merchant generated] token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” ¶ [0139]. Thus, the token is generated by the merchant system [network B 170] or consumer system [network A 160] using the merchant or consumer encoding scheme (format) that is not recognized by network A 160. The token is incompatible and not recognized by network A 160 because a payment cannot be performed using the token alone. Network A must first identify the other payment network, here network B 170, and request the PAN to complete the transaction. This is incompatible.
“A "token format" may include any structure, format, or other pattern which tokens used in a system may conform to.” ¶ [0029]. “The token format can be configured to allow an entity receiving a token to identify it as a token and recognize an entity that issued the token (e.g., an account issuer or payment network) and/or the entity that maintains the association between the token and the original account identifier (e.g., a token vault). For instance, the format of the token may include a "token issuer identifier" that allows an
entity to identify an issuer.” ¶ [0030]; see also ¶ [0038] (explaining “token requester identifier”).). 

recognizing, by a server in a [network token system, Fig 2], that the encoding scheme [token format] is used by, a receiving institution of the second closed loop payment system by: 
(See at least ¶ [0030], “The token format can be configured to allow an entity receiving a token to identify it as a token and recognize an entity that issued the token (e.g., an account issuer or payment network) and/or the entity that maintains the association between the token and the original account identifier (e.g., a token vault). For instance, the format of the token may include a "token issuer identifier" that allows an entity to identify an issuer.” ¶ [0031]. “At step 1002B, the payment processing network [A] 160 may recognize the token and replace the token with the real account identifier ( e.g., PAN).” ¶ [0170]. Each payment network generates their own unique payment token in its own format. E.g., Figs. 2, 4, 6; ¶¶ [0027], [0028], [0029]. “[O]nce a transaction using a token is received by a first payment network, a token routing table may be used to identify which payment network the token is associated with.” ¶ [0044]. “tokens may be device specific such that each device associated with an account may be provisioned with a particular token.” ¶ [0032]. A “device specific” token is a recognizable unique to that device. ¶ [0116]. “As can be seen in the table 700, embodiments provide additional data elements to be passed during transaction processing that are not available to traditional payment processing systems using credit, debit, smart cards, or any other traditional account identifier systems. For example, the token based transaction may include a format preserving token value 706A, a token presentment mode 706C, a token requestor identifier 706D, a dynamic card verification value (dCVV) 706F, as well as a token assurance level code 7061.” ¶ [0115]. “token based transactions may include a token presentment mode that may be included in any transaction based on how the token is provided to a merchant, merchant server computer, acquirer, or any other payment service provider for processing of a transaction.” ¶ [0118]. “Token registry databases 211 and 221 and token processing computers 212 and 222 may be configured to provide services associated with the token registry including, for example, payment account registration, token generation, token issuance, token authentication and activation, token exchange, token routing, token assurance level generation, token lifecycle management, and token processing to the entities that are registered with the network token systems 210 and 220.” ¶ [0059].)

identifying the manner [token format] in which the encoded data encodes the identity information specified by the encoding scheme, and associating the manner with the receiving institution of the second closed loop payment system; 
(See at least ¶ [0137], “[I]f a token is provided through a QR Code displayed by a consumer device, the merchant computer [server] may determine that the token was received through a QR Code and may populate the authorization request message.” The populated authorization request message may contain “additional data elements corresponding to identification information, … merchant identifier  … as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.” ¶ [0136]. “the payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” ¶ [0139]. The PAN determines the issuer “to route a transaction using the token appropriately.” ¶ [0005].)

responsive to the recognition, transmitting, by a server in a [network token system, Fig 2], the encoded data [token] to the receiving institution of the second closed loop payment system; 
(See at least ¶ [0139], “the payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170. For example, in some embodiments, payment processing network A 160 may send a token verification request message comprising the token and transaction data to payment processing network B 170.” ¶ [0139], ¶ [0140], Fig. 8, elements 160 & 170, step 812; see also ¶¶ [0059], [0060], [0078] (network token system routing); ¶ [0105] (“token routing table 610 may be used to determine a payment network associated with a token”)
receiving, by a server in a [network token system, Fig 2], a response [token verification response message] from the receiving institution, the response comprising a recipient identifier [PAN] and a recipient attribute [limitations associated with token/validation results]; and 
(See at least Fig. 8, step 818, and associated text ¶ [0146], “Once the token verification request message has been successfully authorized, payment processing network B 170 sends to payment processing network A 160 a token verification response message including the PAN corresponding to the token. In some embodiments, limitations associated with the token may also be included in the token verification response message.” “At step 818, payment processing network A 160 receives the token verification response message including the PAN corresponding to the token.” ¶ [0147]. “The token verification response message may also include authentication and/or validation results as determined by payment processing network B 170 and/or network token system B 220.” ¶ [0161], ¶ [0150]. See also, Figs. 2 & 6, ¶¶ [0059], [0060], [0078] (network token system routing); ¶ [0105] (“token routing table 610 may be used to determine a payment network associated with a token”). The “receiving” occurs from the token lookup from the associated server databases (e.g., Fig. 2, database 211) with the server computer 212.) 

mediating, by a server in a [network token system, Fig 2], the payment, via (i) settlement and clearing or
(See at least Figs. 8, 9 & 10. “The payment processing network A 160 may be configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0054]. “Payment processing network B 170 may be another payment processing network configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0055]. “token routing table 610 may be used to determine a payment network associated with a token,” which is mediating. ¶ [0105].)

mediating, by a server in a [network token system, Fig 2], the payment, via […] (ii) switching and routing, from the sender closed loop account to the recipient closed loop account based on the recipient identifier and the recipient attribute.
(See at least Figs. 8, 9 & 10. “if the token is associated with a different payment network, a payment network may not be able to retrieve the original PAN and BIN. Thus, appropriate routing for a transaction using a token may not be readily apparent to a payment network.” ¶ [0043]. “Embodiments of the invention address these issues by enabling payment networks to process transactions using tokens associated with different payment networks. … once a transaction using a token is received by a first payment network, a token routing table may be used to identify which payment network the token is associated with. If the token is associated with a second payment network, a token verification request message may be sent to the second payment network.” ¶ [0044]. “token routing table 610 may be used to determine a payment network associated with a token,” which is mediating. ¶ [0105].)

Narayan does not disclose but Purves discloses:


a wallet connector system
(See at least Figs. 1 (“W[allet]-Connector” system, 30A, 30B, ¶ [0043])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined a wallet connector system as explained in Purves, to the known invention of Narayan, with the motivation to improve/enhance payment security features for the merchant and consumer. Purves, ¶¶ [0051], [0053], [0103].

Regarding Claim 2, Narayan and Purves disclose
The method of claim 1 and associating the manner with the receiving institution of the second closed loop payment system as explained above.
Narayan further discloses
wherein associating the manner with the receiving institution of the second closed loop payment system comprises: 
accessing a directory database [Fig. 2, token registry database] that stores a plurality of encoding schemes [token issuer identifier], each encoding scheme of the plurality of encoding schemes being mapped to a respective one of a plurality of receiving institutions [Fig. 6, PPN 612]; and 
(See at least ¶ [0029], A "token format" may include any structure, format, or other pattern which tokens used in a system may conform to.” “The token format can be configured to allow an entity receiving a token to identify it as a token and recognize an entity that issued the token (e.g., an account issuer or payment network) and/or the entity that maintains the association between the token and the original account identifier (e.g., a token vault). For instance, the format of the token may include a "token issuer identifier" that allows an entity to identify an issuer. … tokens generated from a PAN may have a token issuer identifier corresponding to the bank identification number (BIN) of the PAN” ¶ [0030]. “A "token issuer identifier range" (e.g., token BIN range) may indicate any set or range of token issuer identifiers associated with the same issuer and/or the same issuer identifier. One or more token issuer identifier ranges can be associated with the same issuer identifier (e.g., a BIN that appears in an original PAN). For example, a token issuer identifier range "49000000" -"49000002" may be associated with a BIN of "412345" … a token issuer identifier range may have the same attributes as the associated issuer card range and can be included in an token routing table (e.g., token issuer identifier routing table). The token routing table may be provided to the relevant entities in the payment system ( e.g., merchants and acquirers ).” ¶ [0031]. Fig. 6 (exemplary token routing table). Fig. 2 (“token registry database” or “token vault”); ¶ [0070] (The token vault may store the relationship of the token range to the PAN”).

performing a lookup based on the directory database and the encoding scheme to identify the receiving institution to which to transmit the encoded data. 
(See at least ¶ [0044], where “a token routing table may be used to identify which payment network the token is associated with.” ¶ [0105] (same); ¶ [0072] (PAN determined by “lookup table”))

Regarding Claim 3, Narayan and Purves disclose
The method of claim 1 and mediating the payment as explained above.
Narayan further discloses
wherein mediating the payment comprises: 
accessing a participation rule that specifies a level of payment processing to be conducted via [network token system, Fig 2] on behalf of the first closed loop payment system; and mediating the payment is based further on the participation rule.
(Examiner interprets “level of payment processing” as “payment switching and routing” or where to identify the token presented. Spec., ¶ [0127]. See at least ¶ [0044], where “a token routing table may be used to identify which payment network the token is associated with.” ¶ [0105] (same); Fig. 8, step 812, where payment processing network A 160 “determine[s] that the token is associated with a different payment processing network” and send a token verification request message to payment processing network B 170. ¶ [0139].)

Narayan does not disclose but Purves discloses:
a wallet connector system
(See at least Figs. 1 (“W[allet]-Connector” system, 30A, 30B, ¶ [0043])
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 3.
Regarding Claim 4, Narayan and Purves disclose
The method of claim 3, the level of payment processing, and mediating the payment as explained above.
Narayan further discloses
wherein the level of payment processing comprises payment via clearing and settlement, and 
(See at least Fig. 10 and associated text ¶ [0168] describing the payment clearing and chargeback process. “The payment processing network A 160 may be configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0054].)

wherein mediating the payment comprises: identifying an account reference number [PAN] assigned to and funded by the sender closed loop account in the first closed loop payment system and a payment network merchant account identifier [merchant identifier] assigned to the recipient closed loop account in the second closed loop payment system, the account reference number and the payment network merchant account identifier being recognized by a payment network; and
(See at least Fig. 7 and associated text ¶ [0113] describing the information contained in an “authorization request message,” which includes a sender’s “PAN”. “An authorization request message may also comprise ‘transaction information,’ such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.” ¶ [0136]. The PAN and merchant identifier is recognized by the payment processing network. ¶ [0142] (determining PAN and providing to payment processing network B 170.); ¶ [0152] (payment processing network A 160 sending authorization response message to merchant acquirer computer).)

transmitting, via the payment network, a send payment request to be funded from the account reference number to the payment network merchant account identifier.
(See at least Fig. 10 describing the clearing process using a payment network) 

Regarding Claim 5, Narayan and Purves disclose
The method of claim 3, the level of payment processing, and mediating the payment as explained above.
Narayan further discloses
wherein the level of payment processing comprises payment clearing and settlement, and 
(See at least Fig. 10 and associated text ¶ [0168] describing the payment clearing and chargeback process. “The payment processing network A 160 may be configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0054].)

wherein mediating the payment comprises: determining that the sender closed loop account has not been assigned with an account reference number recognized by a payment network; and 
(See at least ¶ [0129], where “At step 802, the consumer 110 provides an account identifier (e.g., primary account number (PAN)) to a network token system B 220 associated with payment processing network B 170 to request a token for a transaction.” “At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request.” Fig. 8, step 812, and associated text ¶ [0139], where payment processing network A 160 … determine[s] that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170).” PPN A does not recognize the sender’s PAN to process the payment token but must obtain the PAN from PPN B. See generally, Fig. 8, steps 812, 814, 816, and 818 where a “token” is converted to a PAN so PPN A can process the payment.)

generating an account reference number for the sender closed loop account responsive to determining that the sender closed loop account has not been assigned with any account reference number recognized by the payment network.
(See at least ¶ [0129], where “At step 802, the consumer 110 provides an account identifier (e.g., primary account number (PAN)) to a network token system B 220 associated with payment processing network B 170 to request a token for a transaction.” “At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request.”)

Regarding Claim 6, Narayan and Purves disclose
The method of claim 3, the level of payment processing, and mediating the payment as explained above.
Narayan further discloses
wherein the level of payment processing comprises payment clearing and settlement, and 
(See at least Fig. 10 and associated text ¶ [0168] describing the payment clearing and chargeback process. “The payment processing network A 160 may be configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0054].)

wherein mediating the payment comprises: transmitting a payment credential to a receiving endpoint [acquirer] that processes the payment on behalf of the recipient. 
(See at least Fig. 10, where the acquirer process the payment (clearing) on behalf of the merchant)

Regarding Claim 7, Narayan and Purves disclose
The method of claim 3, the level of payment processing, and mediating the payment as explained above.
Narayan further discloses
wherein the level of payment processing comprises payment switching-and-routing, and 
(See at least ¶ [0044], where “a token routing table may be used to identify which payment network the token is associated with.” ¶ [0105] (same); Fig. 8, step 812, where payment processing network A 160 “determine[s] that the token is associated with a different payment processing network” and send a token verification request message to payment processing network B 170. ¶ [0139].)

wherein mediating the payment comprises: transmitting, to the first closed loop payment system [PPN B 170], a transaction payload [authorization request message] based on the recipient identifier [merchant identifier/MCC], a payment amount, and an identification of the second closed loop payment system; 
(See at least Fig. 8, step 812, and associated text ¶ [140], where the authorization request message is sent to PPN B 170.  The authorization request message “may include any data associated with the transaction, such as a merchant category code (MCC) of merchant 140, an amount for the transaction, goods or services being purchased in the transaction, a geolocation of the transaction, etc.” ¶ [0140]. “An authorization request message may also comprise … the transaction amount, merchant identifier, merchant location, etc.” ¶ [0136]. “[P]ayment processing network A 160 … determine[s] that the token is associated with a different payment processing network.” ¶ [0139]. “[A] token routing table may be used to identify which payment network the token is associated with” based on the assigned token number (value). ¶ [0105] (same); Fig. 6.)
receiving, from the first closed loop payment system, an approval message [authorized token] responsive to the transaction payload; and 
(See at least ¶ [0143], where “the token/PAN mapping is valid[ated] and/or if the transaction is allowed for the token based on the requested timestamp, transaction timestamp, token expiration date, token presentment mode, token requestor identifier, and any other relevant information … the account identifier (e.g., PAN) may be returned to the payment processing network B 170 with an indicator that the request is authorized. ¶ [0144].)

transmitting, to the second closed loop payment system, an indication of the approval message.  
(See at least ¶ [0146], where PPN B sends PPN A a token verification response message indicating the PAN, if the token authorized. ¶ [0143].)

Regarding Claim 8, Narayan and Purves disclose
The method of claim 7 and mediating the payment as explained above.
Narayan further discloses
wherein mediating the payment further comprises: 
generating a reconciliation statement indicating a payment transaction between the first closed loop payment system and the second closed loop payment system based on the transaction payload.  
(See at least ¶ [0098], where “the settlement and reconciliation module 520 may include the tokens and the token requestor identifier in the reports and raw data files destined to the acquirer computer 150.” ¶ [0101] (“reporting module”). As explained elsewhere, payment is made between a first and second closed loop payment system.)

Regarding Claim 11,  Narayan and Purves disclose 
The method of claim 1, the digital encoding and recognizing that the encoding scheme is used by the receiving institution of the second closed loop payment system as explained above.
Narayan further discloses
wherein the digital encoding comprises a Quick Response (QR) code, and
(See at least ¶ [0134], where “the token requestor 204 may provide the token 804 in the form of a QR™ code that may be displayed on the consumer device 120.”)

wherein recognizing that the encoding scheme is used by the receiving institution of the second closed loop payment system further comprises: 
determining, by the server, an encoding scheme decoded from the QR code, wherein the receiving institution is identified based on the determined encoding scheme.  
(See at least ¶ [0137], where “if a token is provided through a QR Code displayed by a consumer device, the merchant computer may determine that the token was received through a QR Code and may populate the authorization request message with the token presentment mode associated with the QR Code … the QR Code may comprise additional token related information for populating the authorization request message including a token assurance level code, token requestor identifier, application cryptogram, issuer discretionary data, and any other relevant information described in reference to FIG. 7 above.” “[T]he payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” ¶ [0139]. The PAN determines the issuer “to route a transaction using the token appropriately” or receiver. ¶ [0005]. See also the discussion supra about the token identifier (Fig. 4, 406) is part of the encoding scheme (format) as explained.)

Regarding Claim 12, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Narayan and Purves for the same rationale presented in Claim 1 supra.

Regarding Claims 13, 14, and 15, Narayan and Purves discloses
The system of claim 12 as explained above. 
The remaining limitations of Claims 13, 14, and 15, are not substantively different than those presented in Claims 2, 7, and 4, respectively, and are therefore, rejected, mutatis mutandis, based on Narayan and Purves for the same rationale presented in Claims 2, 7, and 4, respectively, supra.

Claims 9, 10, and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan and Purves and further in view of Kight et al. (U.S. Pat. Pub. No. 2010/0017332) [“Kight”].

Regarding Claim 9, Narayan and Purves disclose
The method of claim 1 as explained above.

Narayan does not disclose but Kight discloses

the method further comprising: accessing a payment rule specifying a plurality of payment systems to which the first closed loop payment system will pay; and determining that the second closed loop payment system is among the plurality of payment systems to which the first closed loop payment system will pay, 
(See at least Fig. 9A, step 911, and associated text ¶ [0094], where “If the results of the determination [at Step 905] are negative, central network station 705A transmits a query to inter-network directory server 301 … The query is a request for the inter-network directory server 301 to identify candidate EFSNs of which customer B 710B could be a customer. … The internetwork directory server 301, at step 911, identifies candidate EFSNs. At step 915, the inter-network directory server 301 returns search results to central network station 705A … Positive results include identifiers of candidate EFSNs and identifiers of paths to electronically reach the candidate EFSNs.” “[T]he inter-network directory server 301 returns only one candidate EFSN, EFSN 200B.” ¶ [0095].)

wherein the encoded data is transmitted to the receiving institution responsive to the determining that the second closed loop payment system is among the plurality of payment systems.  
(See at least Fig. 9A, steps 922 and 935, and associated text ¶¶ [0096] (coded data) and [0099] (transmitted), where “The generated recipient search request, signed and encrypted if required, is then transmitted, via communication link 750C and at step 935, to the central network station associated with a candidate EFSN.” ¶ [0099].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined transmitting recipient identifying information to a plurality of known payment systems as explained in Kight, to the known invention of Narayan, with the motivation to allow to “interoperability among distinct and separate electronic financial service networks.” Kight, ¶ [0002].

Regarding Claim 10, Narayan and Purves disclose
The method of claim 1 as explained above.

	Narayan does not disclose but Kight discloses

the method further comprising: accessing an acceptance rule specifying a plurality of payment systems from which the second closed loop payment system will accept payments; and determining that the first closed loop payment system is among the plurality of payment systems from which the second closed loop payment system will accept payments, wherein the encoded data is transmitted to the receiving institution responsive to the determining that the first closed loop payment system is among the plurality of payment systems.  
(This limitation is not substantially different that in Claim 9 and is rejected similarly.  An “acceptance rule” (Claim 10) corresponds to a “payment rule” (Claim 9) and determining whether the second system accepts payments from the first system or whether the first system can transmits payments to the second system is not patently distinguishable.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 9 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 10.

Regarding Claim 16, Narayan discloses
A system of mediating a payment from a sender account of a first payment system to a recipient account in a second payment system that is incompatible with the first payment system, the system comprising: 
(This limitation is not substantially different than that presented in Claim and is therefore, rejected similarly. Examiner further interprets “incompatible” in the same way as explained in Claim 1. See at least Fig. 2 and associated text ¶¶ [0057], [0058]; see also, ¶ [0139] A payment transaction is mediating.)

a server to: 
(See at least Fig. 2
receive, […] , sender identifying information identifying a sender, recipient identifying information that identifies a recipient associated with the recipient account, and a payment amount, the recipient identifying information being unknown to the first payment system [network A];
(Examiner interprets “unknown” in the same way as incompatible explained in the rejection to Claim 1. See at least Fig. 8 and associated text ¶ [0135], “in FIG. 8, a payment processing network A 160 is determined to be the payment network used to process the transaction.” “At step 808, the merchant computer may generate an authorization request message including the token 804 and send the authorization request message to the acquirer computer 150 for the transaction initiated by the consumer 110. … An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc. An authorization request message may also comprise "transaction information," such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.” ¶ [0136]. “At step 812, the payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170).” Accordingly, payment processing network A may request the PAN corresponding to the token from payment processing network B 170.” ¶ [0139]. The recipient information is unknown to network A because it cannot process the payment token itself and requires additional information.) “Network token systems 210 and 220 may each include a token registry database 211 and 221, and a token processing server computer 212 and 222, respectively.” ¶ [0059], Fig. 2. “[T]he consumer 110 can access a mobile [wallet] application or a website on the consumer device 120 to interact with a mobile wallet provider (also referred to as a digital wallet provider) [server], … [to] request[ ] and provid[e] tokens.” ¶ [0129]. “[I]f a token is provided through a QR Code displayed by a consumer device, the merchant computer may determine that the token was received through a QR Code and may populate the authorization request message.” ¶ [0137]; see also, ¶¶ [0041], [0050], [0067], [0091], [0121], [0157].)

transmit the recipient identifying information to […] the second payment system; 
(See at least Fig. 8, step 812, and associated text ¶ [0139], “For example, in some embodiments, payment processing network A 160 may send a token verification request message comprising the token and transaction data to payment processing network B 170.”)

receive a response from the second payment system, 
(See at least Fig. 8, step 818)

the response comprising an indication that the recipient identifying information identifies a recipient that has an account associated with the second payment system [returns the PAN] and an attribute of the recipient [limitations/validation]; and 
(See at least ¶ [0147], At step 818, payment processing network A 160 receives the token verification response message including the PAN corresponding to the token. … In some embodiments, limitations associated with the token may also be included in the token verification response message.” Fig. 4, element 414 (“merchant restrictions”). “The token verification response message may also include authentication and/or validation results. ¶ [0161], ¶ [0150], ¶ [0161] (“The token verification response message may also include authentication and/or validation results as determined by payment processing network B 170”)

mediate the payment from the sender account to the account associated with the second payment system 
(See at least Figs. 8, 9 & 10. “The payment processing network A 160 may be configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0054]. “Payment processing network B 170 may be another payment processing network configured to provide authorization, clearing, and settlement services for payment transactions.” ¶ [0055]. “token routing table 610 may be used to determine a payment network associated with a token,” which is mediating. ¶ [0105]; Fig. 2.

based on the sender identifying information, the recipient identifying information, the payment amount, and the response.  
( As explained above, “an authorization request message” comprises all of the claimed information. ¶ [0136]. The payment is compete (mediated) when the authorization request message is authorized, ¶ [0143], and the approval is sent back to the acquirer, merchant, and consumer. Fig 8 steps 824, 826, 828.)

	Narayan does not disclose but Kight discloses:

transmit the recipient identifying information to a plurality of payment systems, the plurality of payment systems including the second payment system; 
(See at least in Fig. 9A, which is a flow chart showing the steps to make an inter-network payment transaction. “At step 905, central network station 705A determines if customer B is a customer of [Electronic Financial Services Network] EFSN 200A.” Kight, ¶ [0093]. “If the results of the determination are negative [no], central network station 705A transmits a query to inter-network directory server 301 via communication link 750A, step 910. … The query is a request for the inter-network directory server 301 to identify candidate EFSNs of which customer B 710B could be a customer. The request includes identifying information supplied by customer A to EFSN 200A. The internetwork directory server 301, at step 911, identifies candidate EFSNs. … Positive results include identifiers of candidate EFSNs [plural] and identifiers of paths to electronically reach the candidate EFSNs.” Kight, ¶ [0094]. “[M]ultiple candidate EFSNs could be returned.” ¶ [0095]. “[W]hen multiple candidate EFSNs are returned, multiple recipient search requests, … are transmitted to the respective candidate EFSNs. These recipient search requests could be transmitted in series or in parallel.” ¶ [0099].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined transmitting recipient identifying information to a plurality of known payment systems as explained in Kight, to the known invention of Narayan, with the motivation to allow to “interoperability among distinct and separate electronic financial service networks.” Kight, ¶ [0002].

Narayan does not disclose but Purves discloses:

a wallet server of the first payment system
(See at least Figs. 1 (“W[allet]-Connector” system, 30A, 30B, ¶ [0043]; Fig 9A, element 908 “wallet server”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined a wallet connector system as explained in Purves, to the known invention of Narayan, with the motivation to improve/enhance payment security features for the merchant and consumer. Purves, ¶¶ [0051], [0053], [0103].

Regarding Claims 17, 18, and 19, Narayan, Purves and Kight disclose
The system of claim 16 as explained above. 
The remaining limitations of Claims 17, 18, and 19, are not substantively different than those presented in Claims 2, 7, and 4, respectively, and are therefore, rejected, mutatis mutandis, based on Narayan, Purves, and Kight for the same rationale presented in Claims 2, 7, and 4, respectively, supra.


Regarding Claim 20, Narayan, Purves and Kight disclose
The remaining limitations of Claim 20, are not substantively different than those presented in Claims 5 and 6, collectively, and are therefore, rejected, mutatis mutandis, based on Narayan, Purves, and Kight for the same rationale presented in Claims 5 and 6, collectively, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner combines the arguments in ¶ 1 and ¶ 3 as they are directed to the same argument.
        2 https://www.qr-code-generator.com/blog/qr-codes-vs-barcodes/ (distinguishing visually a QR code and barcode) (cited on PTO-892)
        3 https://www.nps.gov/anti/learn/historyculture/signal.htm (cited on PTO-892) (explaining the use of flags and torches to visually communicate information)